Case: 2:20-cv-01525-JLG-CMV Doc #: 30 Filed: 06/11/20 Page: 1 of 3 PAGEID #: 152




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

    Ralph Edwards, Inger Bautista and Robert Burcina,       Case No. 2:20-cv-01525-JLG-CMV
    as representatives of a class of similarly situated
    persons, and on behalf of the Nationwide Savings        Judge James L. Graham
    Plan,
                                                            Magistrate Judge Chelsey M. Vascura
                           Plaintiffs,
    v.

    Nationwide Mutual Insurance Company, the Benefits
    Investment Committee of the Nationwide Savings
    Plan, and John Does 1-200,

                           Defendants.



                STIPULATION OF DISMISSAL WITHOUT PREJUDICE

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs and Defendants in

the above-captioned matter hereby stipulate to dismissal of Plaintiffs’ claims in this matter without

prejudice.1 Plaintiffs and Defendants each shall bear their own costs, expenses, disbursements, and

attorneys’ fees.

    Dated: June 11, 2020                            NICHOLS KASTER PLLP
                                                    By: /s/ Kai H. Richter
                                                    NICHOLS KASTER, PLLP
                                                    Paul J. Lukas, MN Bar No. 22084X *
                                                    Kai H. Richter, MN Bar No. 0296545*
                                                    Brock J. Specht, MN Bar No. 0388343*
                                                    Christopher Theophillus Smith, MN Bar No.
                                                    0401091*
                                                    * admitted pro hac vice
                                                    4600 IDS Center 80 S 8th Street
                                                    Minneapolis, MN 55402
                                                    Telephone: 612-256-3200

1
 This stipulation does not apply to the separate matter captioned Sweeney et al. v. Nationwide
Mutual Ins. Co. et al., No. 2:20-cv-01569-JLG-EPD (S.D. Ohio). In light of the voluntary
dismissal of the above-captioned Edwards action, the Edwards and Sweeney matters will not be
consolidated and Sweeney will proceed on its own docket.
Case: 2:20-cv-01525-JLG-CMV Doc #: 30 Filed: 06/11/20 Page: 2 of 3 PAGEID #: 153




                                           Fax: 612-338-4878
                                           lukas@nka.com
                                           krichter@nka.com
                                           bspecht@nka.com
                                           tsmith@nka.com
                                           bspecht@nka.com
                                           bmcdonough@nka.com

                                           BARKAN MEIZLISH DEROSE
                                           WENTZ MCINERNEY PEIFER, LLP
                                           Robert E. DeRose (OH #0055214)
                                           Sanford A. Meizlish (OH #0002620)
                                           250 E. Broad Street, 10 Floor
                                           Columbus, OH 43215
                                           Telephone: (614) 221-4221
                                           Facsimile: (614) 744-2300
                                           bderose@barkanmeislish.com
                                           smeizlish@barkanmeizlish.com

                                           Counsel for Plaintiffs

Dated: June 11, 2020                       JONES DAY
                                           /s/ Evan Miller
                                           Evan Miller (admitted pro hac vice)
                                           Miguel Eaton (admitted pro hac vice)
                                           51 Louisiana Avenue N.W.
                                           Washington, DC 20001
                                           Telephone: (202) 879-3939
                                           Email: emiller@jonesday.com
                                           Email: meaton@jonesday.com

                                           Dustin M. Koenig (Ohio Bar #0092426)
                                              Trial Attorney
                                           Jordan M. Baumann (Ohio Bar #0093844)
                                           Harold F. Baker (Ohio Bar #0097421)
                                           325 John H. McConnell Boulevard, Suite 600
                                           Columbus, OH 43215
                                           Telephone: (614) 469-3939
                                           Email: dkoenig@jonesday.com
                                           Email: jbaumann@jonesday.com
                                           Email: hbaker@jonesday.com

                                           Counsel for Defendants Nationwide Mutual
                                           Insurance Company and Benefits
                                           Investment Committee of the Nationwide
                                           Savings Plan




                                       2
Case: 2:20-cv-01525-JLG-CMV Doc #: 30 Filed: 06/11/20 Page: 3 of 3 PAGEID #: 154




                                CERTIFICATE OF SERVICE

The undersigned hereby certifies on this 11th day of June, 2020, that the undersigned electronically

filed and served the foregoing document through this Court’s ECF system.


                                                             /s/ Kai H. Richter
                                                             Kai H. Richter




                                                 3
